+he way the BSAC Boy Scouts Bank mote ) is att empgi Step
q CY coun?
OMSTReirc or FL AWARE

theic Cesponsability for these uncer their quise of lea ership,

Case 20-10343-LSS Doc 4503 Filed 05/18/21 Page 1 of 3

‘

 

Re: Boy Scouts Bankruptcy -

Honorable Silverstein _ - . FILED

Jam writing this letter. to voice my dis sAI HAE HBoaNcdegyt

LBB ad

so much pain and sufferage. to these they were supposed te. profect.

Lgrew up in a very violent home with atown drunk «5 a father .1 was

physically beaten often, so my grandmother thought that by putting ein. the

Cub Seouts J would be able to escape the daily abuse :f eden for oa Short.

while during our meetings She wanted me to see that. there wos Seod_in

_ the world sther than what 1 was ving - J had even on occasions when

Luowd show ue with bruises and black eyes; fold my DenMother
what was happening and noi only did she not teport ih as a goed otizen
Should have, bur L believe she used my fear of my father te Keep

ime silenced after she abused me.

 . The BSA organization: wants the world 4 believe that children °
ate Safe and encouraged to grow into bright, Smari honest young peapte.
That they teach the youth te help cthers, Servive multiple situations
cand reward them aith badges of mecit for stilts that they learn. They
pride themselves in being “whelesome, honest ond tre). and. maybe that
iS 30 In Same StHtuations, but of in ine TB ond thougends of others
where are our merit badges in the {ach that we had to servive the abuse ?
TL am 48 years ad and 1 can still see and, feel the pain just as if 1 was
Still that “He Goy. No child should have tp endure being molested ,
Aneeatensd and mentally abused by someone whds supposed to protect
.and teach them about how gaod sife should be. The things that.

hove been done me and all the others is just plain discusting ana
no ene has the right te deo that to any child much less get away

with ib as the BSA is attempting 4 da Sts a ergunization that |
Case 20-10343-LSS Doc 4503 Filed 05/18/21 Page 2 of 3

|
employees erehitors and it was to Stopiand they must oe held

mceguat able

 

, Your Wondr | dont know if you have children or not. tf you do

  
 
 
 

J proy they nefer have to experience what £ and my fetllew yictime
|
Inoue gone through vwkeat Ret to mention the ones who werent

‘$+ ony <noug
for justice -f

‘> be here to see the outcome of this movement

sk you now to held these ereditors ard the ones

lwho think that we ane not entitled te closure cecountable, and
jinswrance only care about their money and assetts and the
Posstbilit4 tol continue “buissness as usual! Our porn and Suge tring
land the menth| torment that we have curried with us fer all these
iyears 1s not js0 easy +0 fuse celieve amy colpability trat He law
fequires. They! ony want to pay the bere minimum they hele ty so

 

Se Mey cn £ out of this bankrupts So they can cary on again just

06 thet Rave bath their stuffed pocket and the conctouse clad

| Please domrt let this happen They must be held accountable +0
tne fullest anp Foand those whe stand with me ask for the
oaximunm @libwance in tals situation even though the mokirnan
SH iswt enough to fix the damaged soul af a child.

Thank you Very much fer your ttme and conc d eration

 

 

=
Case 20-10343-LSS Doc 4503 Filed 05/18/21 Page 3 of 3

 

 

Qf

‘ -
 oaat

zie veise § 000.51°

we!

an

 

ie Justice Lauri Del ber Siiverstein

: RSA Bankruptcy Cose
INDIGENT MAIL ’ BU Market Street (yg th? Fleer.

a Wilmington DE goles ~~

California Dept. Of Corrections
and Rehabilitation

te

=
ADDRESSTO: < °
P_O. Box 3030 / All Mail To Inmates
P.O. Box 270249 / Money Orders Only

 

biddli alte diol

ee , eee a,
4G ETE LS
See ae erent oe eee et aeemnne ee Smee rey conn certoterammee -

 

 
